DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over URBNSurf in view of Huntington Beach Surf Comp and Rentafloat.
Regarding claim 1:
URBNSurf discloses an urban performance venue for the provision of entertainment to an audience in a waterfront urban beach-like themed setting, wherein the venue comprises:  
10- a spectator area comprising seating and standing locations and extending from the front side of the performances surface, wherein the spectator area comprises a first spectator area located closer to the performances surface and substantially covered with a sandy material resembling a tropical style beach, the spectator area having an elevation angle under 10° and extending over surface that cover a point within a 90° reference angle from the reference point;
15- a man-made crystal clear lagoon extending from a side of the performances surface in a substantially opposite direction to the spectator area, the man- 25made crystal clear lagoon having a bottom, an edge and a surface configured to resemble a portion of a tropical sea, wherein the man-made crystal clear lagoon at least partially surrounds the performances area, 
wherein the configuration of the above elements is such that a line of sight from the first spectator area has 14views of the performances surface and the man-made crystal clear lagoon to create an urban beached themed performance venue and setting.
URBNSurf appears to disclose a second spectator area but is not an express teaching of such.

    PNG
    media_image1.png
    611
    1124
    media_image1.png
    Greyscale

Beach Surf Comp discloses a surf location on a beach with a surf competition wherein there is a spectator area that comprises first and second spectator areas with the first spectator area located closer to the surf performance and a second spectator area located farther from the performance surface, wherein both spectator area are configured to be positioned at different elevations, wherein the first has an angle less than 10° and the second has an elevation angle that is greater.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide grandstand spectating as suggested by Beach Surf Comp to the performance venue of URBNSurf in order to accommodate larger crowds for a performance.

    PNG
    media_image2.png
    348
    626
    media_image2.png
    Greyscale

Beach Surf Comp does not expressly disclose that the grandstand spectator area has an elevation angle of at least 30° with respect to the performance surface.
It would have been an obvious matter of design choice to increase the height of the grandstand to meet the 30° threshold, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  There would be no unexpected or unpredictable result obtained from increasing the height of the grandstand. There is no evidence that the claimed dimensions not specifically taught by Beach Surf Comp provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. Increasing the height accommodates more people and further guarantees an unobstructed view of the performance.
URBNSurface does not expressly provide for a performance stage having a front side and a rear side, and a generally planar top surface, wherein the stage includes a reference point located in its center point of the top surface, and wherein the stage can comprise a display means, wherein the edge of the man-made lagoon is adjacent to and at least partially surrounds the stage from the rear side.
Rentafloat discloses a floating island for placement in a pool, lagoon or other body of water that is usable for hosting bands, and other performances; the floating island is a stage having a front side and a rear side, and a generally planar top surface, wherein the stage includes a reference point located in its center point of the top surface, and wherein the stage can comprise a display means, wherein an edge of a man-made pool or lagoon is adjacent to and at least partially surrounds the performances surface from the rear side. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide and temporarily install a stage as suggested by Rentafloat in one or both sides of the lagoon of URBNSurface to provide live music or other entertainment alongside the surfing or for separate entertainment when the venue is not in use for surfing, such that the stage is disposed as an island within the lagoon.5

    PNG
    media_image3.png
    272
    542
    media_image3.png
    Greyscale

Image screen grabbed from Rentafloat's webpage
Regarding claim 2:
URBNSurf modified in view of Rentafloat discloses wherein the spectator area extends from an edge of the lagoon that is separated from the performance surface so that at least a portion of the lagoon lies between the spectator area and the performance surface.
Regarding claims 4-8:
Beach Surf Comp discloses wherein the second spectator area represents an area that is located further from the performance surface and its configuration may change according to its use (temporary grandstand), wherein the area comprises seating platforms and allows a maximum average density of 4 spectators by meter squared;
wherein the spectator areas can accommodate sunbathing in vicinity of the lagoon.
Regarding claim 9:
URBNSurf does not expressly disclose the surface area of the lagoon.
It would have been an obvious matter of design choice to have specifically 5000 cubic meters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  There would be no unexpected or unpredictable result obtained from increasing the size of the lagoon. There is no evidence that the claimed dimensions not specifically taught by URBNSurf provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. Increasing the surface area could accommodate more surfers.
Regarding claims 10 and 11:
URBNSurf discloses different types of edges including zero-entry and shallow areas.
Regarding claim 12:
URBNSurf modified in view of Rentafloat discloses wherein the display means includes a set or a video display.

    PNG
    media_image4.png
    431
    665
    media_image4.png
    Greyscale

Image screen grabbed from URBNSurf's webpage
Regarding claim 13:
URBNSurf discloses wherein the reference angle is 120°.
Regarding claim 14:
URBNSurf discloses wherein the lagoon has a depth of between 0.5 meters and 6 meters (it varies throughout).
Regarding claims 15-17 and 19-21:
URBNSurf discloses wherein the installations surrounding the lagoon include blue and white colors, wherein the lagoon can be illuminated through lighting systems, wherein the lagoon accommodates waves, wherein the performance area is completely surrounded by the lagoon such that it is a floating performance surface, wherein a conventional swimming pool is capable of being located between the lagoon and the spectator area, wherein the venue can include restaurants and amenities, and wherein the total seating capacity is between 10 and 10000 people.
Regarding claim 22:
Beach Surf Comp discloses wherein the second spectator area can comprise tall structures (grandstand) having a view of the performance surface.
Regarding claim 24:
URBNSurf discloses wherein the edge of the man-made lagoon is the perimeter of the man-made lagoon.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over URBNSurf in view of Huntington Beach Surf Comp and Rentafloat, further in view of Hosking et al., US 2012/0131861.
Regarding claims 3 and 23:
URBNSurf does not expressly disclose a dome.
Hosking discloses a dome (176) that covers a performance surface and a spectator area.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a dome as suggested by Hosking atop the venue of URBNSurf in order to reduce energy demands and provide shelter against the weather.



Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. 
First, it is noted that the Rentafloat performance area is a stage. The amendment does not overcome Rentafloat. Arguments directed to URBNSurf not disclosing a stage are not germane to the rejection.
Regarding Applicant’s argument that Rentafloat is not suitable for use with the structures and teachings of URBNSurf, Rentafloat is a platform that can be installed in a body of water for the purpose of a stage. As such, the argument is not persuasive. Applicant appears to suggest that URBNSurf is a wavepool and that waves would interfere with the use of the stage of Rentafloat. The examiner agrees that if the waves were turned on, they would disrupt usage of the stage. However, a person of ordinary skill recognizes that waves are not always turned on in a wavepool. Rather, they are a feature of the pool that can be turned on or off as required and desired.
Regarding Applicant’s argument that URBNSurf does not disclose a second spectator area, the argument is moot, as the examiner relies upon Beach Surf Comp to clearly show that it is known to install additional seating as required and desired for a particular performance. The Beach Surf Comp bleachers are clearly temporary and further, can be installed to any desired position upon the beach to provide the best viewing experience. Installing temporary bleachers as suggested by Beach Surf Comp or simply adjusting the layout of URBNSurf yields no extraordinary or unexpected results and is within the purview of a person of ordinary skill in the art.
The examiner maintains that although an elevation angle of at least 30 degrees is not explicitly disclosed, there is no evidence that the claimed limitations provide a criticality that would not be achievable and expected with a reasonable amount of experimentation. Altering seating area positions relative to a performance area to provide the best viewing experience is within the purview of a person of ordinary skill. If the angle is too low, a viewer cannot see over the person in front of them. A person of ordinary skill would recognize that the elevation angle of the seating could be readily increased to provide an unrestricted view of a performance area. This does not constitute an extraordinary or unexpected result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633